Case 2:20-cv-11451-SJM-DRG ECF No. 1 filed 06/04/20       PageID.1   Page 1 of 18




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN

   CHRISTOPHER AGUILAR,                     DOCKET NO.
   individually and on behalf of all        _________________
   others similarly situated,
                                            JURY TRIAL DEMANDED
   vs.
                                            COLLECTIVE ACTION
   DTE ENERGY COMPANY, DTE                  PURSUANT TO 29 U.S.C. §
   PIPELINE COMPANY, DTE GAS                216(b)
   COMPANY, DTE MIDSTREAM,
   LLC, ENBRIDGE (U.S.) INC. AND
   ENBRIDGE INC.



              ORIGINAL COLLECTIVE ACTION COMPLAINT

                                 I.      SUMMARY

         1.   Plaintiff Christopher Aguilar brings this lawsuit to recover unpaid

overtime wages and other damages from DTE Energy Company, DTE Pipeline

Company, DTE Gas Company, DTE Midstream, LLC (collectively “DTE”),

Enbridge (U.S.), Inc. and Enbridge Inc. (collectively “Enbridge”) under the Fair

Labor Standards Act (“FLSA”).

         2.   Aguilar and the other workers like him (“Putative Class Members”)

regularly worked for DTE and Enbridge in excess of forty (40) hours each week.

         3.   These workers never received overtime for hours worked in excess of

forty (40) hours in a single workweek.

         4.   These workers were paid a day-rate. This collective action seeks to
Case 2:20-cv-11451-SJM-DRG ECF No. 1 filed 06/04/20          PageID.2    Page 2 of 18




recover the unpaid overtime wages and other damages owed to these workers.

                          II.   JURISDICTION AND VENUE

      5.     This Court has original subject matter jurisdiction pursuant to 28 U.S.C.

§ 1331 because this action involves a federal question under the FLSA. 29 U.S.C. §

216(b).

      6.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) because

a substantial part of the events or omissions giving rise to the claim occurred in this

District and Division. Specifically, Aguilar worked for DTE and Enbridge in this

District and Division in Livingston, Oakland, Macomb, and St. Clair Counties.

                                III.   THE PARTIES

      7.     Aguilar worked for DTE and Enbridge from September 2016 until

November 2018 as a coating inspector.

      8.     Aguilar previously filed a consent and joined a lawsuit against

Defendant DTE Midstream, LLC in Pennsylvania on November 6, 2019. Page, et.

al. v. DTE Midstream, LLC, et. al., Case No. 2:19-cv-01345-LPL, ECF 8 (W.D. Pa.

Nov. 6, 2019).

      9.     Subsequently in Page, the parties agreed that the proper defendant was

“DTE Pipeline Company” rather than “DTE Midstream, LLC” and excluded any

projects or pipelines in which DTE owned an interest of 50% or less.

      10.    Following the voluntary dismissal of Aguilar, the statute of limitations


                                          2
Case 2:20-cv-11451-SJM-DRG ECF No. 1 filed 06/04/20          PageID.3    Page 3 of 18




should be equitably tolled from the filing of Aguilar’s consent in the Pennsylvania

case, November 6, 2019, through the filing of this complaint.

      11.     Throughout his time with DTE and Enbridge, Aguilar received a day-

rate with no overtime compensation.

      12.     His day rate was less than $455.00 per day.

      13.     Aguilar’s consents to be a party plaintiff is attached as Exhibit A & B.

      14.     Aguilar brings this action on behalf of himself and all other similarly

situated workers who were paid by DTE and Enbridge’s day-rate system.

      15.     Each of these workers received a flat amount for each day worked

without overtime pay.

      16.     The class of similarly situated workers sought to be certified is defined

as follows:

              All current and former inspectors performing work on
              behalf of DTE or Enbridge on the Vector Pipeline or
              the Milford Compressor Station who were paid a day
              rate in the past three (3) years. (the Putative Class
              Members).

      17.     Defendants DTE Energy Company, DTE Pipeline Company, DTE Gas

Company, and DTE Midstream, LLC are foreign corporations doing business

throughout the United States and may be served through their registered agent, Lisa

A. Mushong, at One Energy Plaza 23 WCB, Detroit, Michigan 48226 or wherever

they may be found.


                                           3
Case 2:20-cv-11451-SJM-DRG ECF No. 1 filed 06/04/20           PageID.4    Page 4 of 18




      18.    Defendants Enbridge (U.S.), Inc. or Enbridge Inc. are foreign

corporations doing business throughout the United States and may be served through

their registered agent, The Corporation Company, 40600 Ann Arbor Rd E Suite 201,

Plymouth, Michigan 48170 or wherever they may be found.

                        IV.     COVERAGE UNDER THE FLSA

      19.    For at least the past three years, Defendants have been employers within

the meaning of the Section 3(d) of the FLSA, 29 U.S.C. § 203(d).

      20.    At all times hereinafter mentioned, Defendants have been part of an

enterprise within the meaning of Section 3(r) of the FLSA, 29 U.S.C. § 203(r).

      21.    At all times hereinafter mentioned, Defendants have been part of an

enterprise engaged in commerce or in the production of goods for commerce within

the meaning of Section 3(s)(1) of the FLSA, 29 U.S.C. § 203(s)(1), in that said

enterprise has and has had employees engaged in commerce or in the production of

goods for commerce, or employees handling, selling, or otherwise working on goods

or materials that have been moved in or produced for commerce—such as inspection

equipment, hand tools, computers, automobiles, and cell phones—by any person and

in that said enterprise has had and has an annual gross volume of sales made or

business done of not less than $1,000,000 (exclusive of excise taxes at the retail level

which are separately stated).

      22.    For at least the past three years, Aguilar and the Putative Class


                                           4
    Case 2:20-cv-11451-SJM-DRG ECF No. 1 filed 06/04/20         PageID.5   Page 5 of 18




Members were engaged in commerce or in the production of goods for commerce.

                                           V.      FACTS

          23.       Aguilar worked for DTE and Enbridge on the Vector pipeline

throughout Southern and Eastern Michigan.

          24.       During this same timeframe, Aguilar also worked for DTE

performing inspection services at the Milford Compressor in Milford, Michigan.

          25.       Vector Pipeline “is a 348-mile pipeline between Joliet, Illinois and

Dawn, Ontario. There are 274 miles of 42-inch diameter pipeline and 59 miles of

36-inch diameter pipeline in the U.S. [and] [t]here are five compressor stations with

a total of 120,000 horsepower, all using low NOx Solar brand gas turbines. […] It is

a partnership between Enbridge Inc. and DTE Energy, with ownership interests of

60% and 40%, respectively.”1




1   http://www.vector-pipeline.com/About-Us/About-Vector.aspx

                                                  5
Case 2:20-cv-11451-SJM-DRG ECF No. 1 filed 06/04/20          PageID.6    Page 6 of 18




https://www.dtemidstream.com/pipelines/

      26.       To complete their business objectives, DTE and Enbridge rely on

inspectors.

      27.       For example, Aguilar worked for DTE and Enbridge September 2016

until November 2018 as a coating inspector.

      28.       As a coating inspector, Aguilar’s primary job duties included

inspecting the paint and various coatings on oil and gas pipelines, storage facilities,

and other construction and production projects as needed.

      29.     Aguilar did not have any supervisory duties.

      30.     Aguilar did not hire for fire employees.

      31.     Aguilar did not exercise discretion and judgment as to matters of


                                          6
Case 2:20-cv-11451-SJM-DRG ECF No. 1 filed 06/04/20            PageID.7   Page 7 of 18




significant.

      32.      To the contrary, Aguilar worked with his hands.

      33.      Aguilar performed manual labor.

      34.      Aguilar used hand tools to work on pipelines.

      35.      Aguilar worked in the elements and would become dirty as a result of

his work.

      36.      Aguilar worked in dangerous conditions.

      37.      Pipelines have the potential to explode.

      38.      Pipelines can be dangerous.

      39.      Aguilar did not work in an office.

      40.      Aguilar did not manage a business unit.

      41.      Aguilar could not make decisions as to matters of significance that

would impact overall business operations.

      42.      Aguilar’s decisions were limited to routine and manual tasks

surrounding pipeline inspections for DTE and Enbridge.

      43.      Aguilar was heavily supervised by DTE and Enbridge.

      44.      Aguilar was required to follow DTE and Enbridge policies and

procedures.

      45.      Aguilar reported to DTE and Enbridge on a regular basis.

      46.      DTE and Enbridge determined the pay practice through which Aguilar


                                             7
Case 2:20-cv-11451-SJM-DRG ECF No. 1 filed 06/04/20       PageID.8     Page 8 of 18




is compensated.

      47.   DTE and Enbridge did not guarantee Aguilar a salary.

      48.   DTE and Enbridge did not provide Aguilar overtime pay.

      49.   DTE and Enbridge employed Aguilar for purposes of the FLSA.

      50.   DTE and Enbridge set Aguilar’s schedule.

      51.   DTE and Enbridge required Aguilar to work over 40 hours in a week.

      52.   DTE and Enbridge typically scheduled Aguilar to work 10-12 hour

shifts, for as many as 6-7 days a week.

      53.   DTE and Enbridge keep accurate records of the hours, or at least days,

of Aguilar’s work.

      54.   DTE and Enbridge required Aguilar to report his time to them.

      55.   DTE and Enbridge required Aguilar to report his expenses to them.

      56.   DTE and Enbridge approved Aguilar’s time worked.

      57.   DTE and Enbridge approved Aguilar’s expenses.

      58.   Aguilar did not receive a day rate that exceeded $455 a day.

      59.   Aguilar did not receive more than $100,000.00 a year.

      60.   Separate from his day rate, Aguilar was paid a per diem.

      61.   The per diem Aguilar was paid was not considered wages.

      62.   Aguilar was paid other reimbursements.

      63.   The reimbursements Aguilar was paid were not considered wages.


                                          8
Case 2:20-cv-11451-SJM-DRG ECF No. 1 filed 06/04/20       PageID.9     Page 9 of 18




      64.    Aguilar’s work was production based.

      65.    Aguilar’s work was integral to the operation of DTE and Enbridge’s

pipelines and crude transportation.

      66.    Aguilar was prohibited from deviating from DTE and Enbridge’s

quality standards.

      67.    Aguilar is a blue-collar worker.

      68.    Aguilar is not exempt under any white-collar exemption.

      69.    Aguilar was not guaranteed a salary.

      70.    DTE and Enbridge cannot demonstrate that Aguilar was paid on a

salary basis in accordance with the FLSA.

      71.    DTE and Enbridge cannot demonstrate that Aguilar was not its

employee for purposes of the FLSA.

                             VI.      FLSA VIOLATIONS

      72.    Aguilar incorporates the preceding paragraphs by reference.

      73.    As set forth herein, DTE and Enbridge violated the FLSA by failing to

pay Aguilar and the Putative Class Members overtime at 1 and ½ times their regular

rate of pay, for hours worked in excess of 40 in a workweek. 29 U.S.C. § 207(a).

      74.    At all relevant times, DTE and Enbridge has been an employer engaged

in interstate commerce and/or the production of goods for commerce, within the

meaning of the FLSA.


                                          9
Case 2:20-cv-11451-SJM-DRG ECF No. 1 filed 06/04/20          PageID.10    Page 10 of 18




         75.   DTE and Enbridge employed Aguilar and each member of the Putative

Class.

         76.   DTE and Enbridge’s pay policy denied Aguilar and the Putative Class

Members overtime compensation at the legal overtime rates required by the FLSA.

         77.   DTE and Enbridge owes Aguilar and the Putative Class Members

overtime wages equal to 1 and ½ their regular rates for each overtime hour worked

during the last three years.

         78.   DTE and Enbridge knew, or showed reckless disregard for whether, its

failure to pay overtime violated the FLSA. Its failure to pay overtime to Aguilar and

the Putative Class is willful.

         79.   Due to DTE and Enbridge’s FLSA violations, Aguilar and the Putative

Class Members are entitled to recover from DTE and Enbridge for their unpaid

overtime compensation, liquidated damages, treble damages, reasonable attorney

fees, costs, and expenses of this action.

         80.   The improper pay practices at issue were part of a continuing course of

conduct, entitling Aguilar and Putative Class Members to recover for all such

violations, regardless of the date they occurred.

                      VII. COLLECTIVE ACTION ALLEGATIONS

         81.   Aguilar incorporates all previous paragraphs and alleges that the illegal

pay practices DTE and Enbridge imposed on Aguilar were likewise imposed on the


                                            10
Case 2:20-cv-11451-SJM-DRG ECF No. 1 filed 06/04/20        PageID.11   Page 11 of 18




Putative Class Members.

      82.    Numerous individuals were victimized by this pattern, practice, and

policy which is in willful violation of the FLSA.

      83.    The Putative Class Members were subject to the same working

conditions as Aguilar.

      84.    The Putative Class Members are similarly situated based on DTE and

Enbridge’s common pay policy.

      85.    The Putative Class Members are similarly situated based on DTE and

Enbridge’s common practices applied to all Putative Class Members.

      86.    The Putative Class Members are similarly situated because DTE and

Enbridge’ plan regarding the use and pay of Putative Class Members is similar.

      87.    The Putative Class Members’ primary job duties included inspecting oil

and gas pipelines, storage facilities, and other construction and production projects

as needed.

      88.    Putative Class Members did not have any supervisory duties.

      89.    Putative Class Members did not hire or fire employees.

      90.    Putative Class Members did not exercise discretion and judgment as to

matters of significance.

      91.    To the contrary, Putative Class Members worked with their hands.

      92.    Putative Class Members performed manual labor.


                                         11
Case 2:20-cv-11451-SJM-DRG ECF No. 1 filed 06/04/20       PageID.12   Page 12 of 18




      93.    Putative Class Members used hand tools to work on pipelines.

      94.    Putative Class Members worked in the elements and would become

dirty as a result of their work.

      95.    Putative Class Members worked in dangerous conditions.

      96.    Putative Class Members do not work in an office.

      97.    Putative Class Members do not manage a business unit.

      98.    Putative Class Members cannot make decisions as to matters of

significance that would impact overall business operations.

      99.    Putative Class Members’ decisions are limited to routine and manual

tasks surrounding pipeline inspections for DTE and Enbridge.

      100. Putative Class Members are heavily supervised by DTE and Enbridge.

      101. Putative Class Members are required to follow DTE and Enbridge

policies and procedures.

      102. Putative Class Members report to DTE and Enbridge on a regular basis.

      103. DTE and Enbridge determined the pay practice through which all

Putative Class Members are compensated.

      104. DTE and Enbridge did not guarantee the Putative Class Members a

salary.

      105. DTE and Enbridge did not provide the Putative Class Members

overtime pay.


                                        12
Case 2:20-cv-11451-SJM-DRG ECF No. 1 filed 06/04/20       PageID.13   Page 13 of 18




       106. DTE and Enbridge employed the Putative Class Members for purposes

of the FLSA.

       107. DTE and Enbridge set the Putative Class Members’ schedule.

       108. DTE and Enbridge required the Putative Class Members to work over

40 hours in a week.

       109. DTE and Enbridge typically scheduled Putative Class Members to

work 10-12 hour shifts, for as many as 6-7 days a week.

       110. DTE and Enbridge keeps accurate records of the hours, or at least days,

of the Putative Class Members’ work.

       111. DTE and Enbridge required the Putative Class Members to report their

time to it.

       112. DTE and Enbridge required the Putative Class Members to report their

expenses to it.

       113. DTE and Enbridge approved the Putative Class Members’ time worked.

       114. DTE and Enbridge approved the Putative Class Members’ expenses.

       115. The Putative Class Members did not receive a day rate that exceeded

$455 a day.

       116. The Putative Class Members did not receive more than $100,000 a year.

       117. The Putative Class Members were paid other reimbursements.

       118. The reimbursements were not considered wages.


                                        13
Case 2:20-cv-11451-SJM-DRG ECF No. 1 filed 06/04/20        PageID.14   Page 14 of 18




      119. The Putative Class Members’ work was production based.

      120. The Putative Class Members’ work was integral to the operation of

DTE and Enbridge’s pipelines and crude transportation.

      121. The Putative Class Members were prohibited from deviating from DTE

and Enbridge’s quality standards.

      122. The Putative Class Members are blue collar workers.

      123. The Putative Class Members are not exempt under any white-collar

exemption.

      124. The Putative Class Members were not guaranteed a salary.

      125. DTE and Enbridge cannot demonstrate that the Putative Class Members

were paid on a salary basis in accordance with the FLSA.

      126. DTE and Enbridge cannot demonstrate that the Putative Class Members

were not its employees for purposes of the FLSA.

      127. Numerous other individuals who worked with Aguilar indicated they

were paid in the same manner, performed similar work, and were not properly

compensated for all hours worked as required by state and federal wage laws.

      128. Based on his experiences and tenure with DTE and Enbridge, Aguilar

is aware that DTE and Enbridge’s illegal practices were imposed on the Putative

Class Members.

      129. The Putative Class Members were all not afforded the overtime


                                       14
Case 2:20-cv-11451-SJM-DRG ECF No. 1 filed 06/04/20         PageID.15    Page 15 of 18




compensation when they worked in excess of forty (40) hours per week.

      130. DTE and Enbridge’s failure to pay wages and overtime compensation

at the rates required by federal law result from generally applicable, systematic

policies, and practices which are not dependent on the personal circumstances of the

Putative Class Members.

      131. Aguilar’s experiences are therefore typical of the experiences of the

Putative Class Members.

      132. The specific job titles or precise job locations of the Putative Class

Members do not prevent class or collective treatment.

      133. Aguilar has no interest contrary to, or in conflict with, the Putative

Class Members. Like each Putative Class Member, Aguilar has an interest in

obtaining the unpaid overtime wages owed to him under state and/or federal law.

      134. A collective action, such as the instant one, is superior to other available

means for fair and efficient adjudication of the lawsuit.

      135. Absent this action, many Putative Class Members likely will not obtain

redress of their injuries and DTE and Enbridge will reap the unjust benefits of

violating the FLSA and any other applicable state labor laws.

      136. Furthermore, even if some of the Putative Class Members could afford

individual litigation against DTE and Enbridge, it would be unduly burdensome to

the judicial system.


                                          15
Case 2:20-cv-11451-SJM-DRG ECF No. 1 filed 06/04/20       PageID.16   Page 16 of 18




      137. Concentrating the litigation in one forum will promote judicial

economy and parity among the claims of individual members of the classes and

provide for judicial consistency.

     138. The questions of law and fact common to the Putative Class Members
predominate over any questions affecting solely the individual members. Among the
common questions of law and fact are:

             a.      Whether DTE and Enbridge employed the Putative Class
                     Members within the meaning of the applicable state and federal
                     statutes, including the FLSA;

             b.      Whether DTE and Enbridge’s day rate pay practice meets the
                     salary-basis test;

             c.      Whether DTE and Enbridge’s decision to not pay time and a half
                     for overtime to the Putative Class Members was made in good
                     faith;

             d.      Whether DTE and Enbridge’s violation of the FLSA was willful;
                     and

             e.      Whether DTE and Enbridge’s illegal pay practices were applied
                     uniformly across the nation to all Putative Class Members.

      139. Aguilar’s claims are typical of the claims of the Putative Class

Members. Aguilar and the Putative Class Members sustained damages arising out of

DTE and Enbridge’s illegal and uniform employment policy.

      140. Aguilar knows of no difficulty that will be encountered in the

management of this litigation that would preclude its ability to go forward as a

collective action.

      141. Although the issue of damages may be somewhat individual in


                                         16
Case 2:20-cv-11451-SJM-DRG ECF No. 1 filed 06/04/20          PageID.17   Page 17 of 18




character, there is no detraction from the common nucleus of liability facts.

Therefore, this issue does not preclude collective action treatment.

                                 VIII. JURY DEMAND

      142.        Aguilar demands a trial by jury.

                                IX.    RELIEF SOUGHT

      WHEREFORE, Aguilar prays for judgment against DTE and Enbridge as

follows:

             a.       An Order designating the Putative Class as a FLSA collective
                      action and permitting the issuance of a notice pursuant to 29
                      U.S.C. § 216(b) to all similarly situated individuals with
                      instructions to permit them to assert timely FLSA claims in this
                      action by filing individual Consents to Sue pursuant to 29 U.S.C.
                      § 216(b);

             b.       For an Order appointing Aguilar and his counsel to represent the
                      interests of the FLSA Class;

             c.       For an Order finding DTE and Enbridge liable to Aguilar and the
                      Potential Class Members for unpaid overtime owed under the
                      FLSA, as well as liquidated damages in an amount equal to their
                      unpaid compensation;

             d.       For an Order awarding attorneys’ fees, costs, and pre- and post-
                      judgment interest at the highest available rates; and

             e.       For an Order granting such other and further relief as may be
                      necessary and appropriate.

                                         Respectfully submitted,

                                       By: /s/Jennifer L. McManus________
                                             Jennifer L. McManus (P65976)
                                             Local Attorney for Plaintiff
                                             Fagan McManus, P.C.
                                           17
Case 2:20-cv-11451-SJM-DRG ECF No. 1 filed 06/04/20   PageID.18   Page 18 of 18




                                      25892 Woodward Avenue
                                      Royal Oak, MI 48067-0910
                                      (248) 542-6300
                                      jmcmanus@faganlawpc.com

                                      AND

                                      Michael A. Josephson
                                      Texas Bar No. 24014780
                                      mjosephson@mybackwages.com
                                      Andrew W. Dunlap
                                      Texas Bar No. 24078444
                                      adunlap@mybackwages.com
                                      JOSEPHSON DUNLAP
                                      11 Greenway Plaza, Suite 3050
                                      Houston, Texas 77046
                                      713-352-1100 – Telephone
                                      713-352-3300 – Facsimile

                                      AND

                                      Richard J. (Rex) Burch
                                      Texas Bar No. 24001807
                                      BRUCKNER BURCH, P.L.L.C.
                                      8 Greenway Plaza, Suite 1500
                                      Houston, Texas 77046
                                      713-877-8788 – Telephone
                                      713-877-8065 – Facsimile
                                      rburch@brucknerburch.com

                                   ATTORNEYS IN CHARGE FOR PLAINTIFFS




                                     18
